UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-6336



NATHANIEL LAMOUNT KING,

                                             Plaintiff - Appellant,

          versus


SOUTHAMPTON CORRECTIONAL CENTER; DEPARTMENT OF
CORRECTIONS,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-99-171-AM)


Submitted:   June 17, 1999                  Decided:   June 24, 1999


Before MURNAGHAN and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Nathaniel Lamount King, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Nathaniel Lamount King, a Virginia inmate, appeals the dis-

trict court’s order denying relief on his 42 U.S.C.A. § 1983 (West

Supp. 1999) complaint under 28 U.S.C.A. § 1915A (West Supp. 1999).

We have reviewed the record and the district court’s opinion and

find that this appeal is frivolous.     Accordingly, we dismiss the

appeal on the reasoning of the district court.   See King v. South-

ampton Correctional Ctr., No. CA-99-171-AM (E.D. Va. Feb. 23,

1999).*   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




     *
       Although the district court’s order is marked as “filed” on
February 22, 1999, the district court’s records show that it was
entered on the docket sheet on February 23, 1999.      Pursuant to
Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it is
the date that the order was entered on the docket sheet that we
take as the effective date of the district court’s decision. See
Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                  2